PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 15/991,317
Filing Date: 29 May 2018
Appellant(s): IWAI et al.



__________________
Terryence F. Chapman
Reg. No. 32,549
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed December 18, 2020.

(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated May 20, 2020 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”
The following ground(s) of rejection are applicable to the appealed claims.

Claims 1-10 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention.

(2) Response to Argument
A.	REJECTION OF CLAIMS 1-10 UNDER 35 U.S.C. 112(a) 
Appellant argues, page 3:
However, the positions taken by the Examiner are directly contradicted by the conditions used to grow the inventive group 13 nitride crystal substrate presented in the specification as described below. As described in paragraphs [0043] and [0048] of the present specification, a seed crystal film 12 is formed on a surface 11a of a supporting body 11, and an underlying layer 13 and thick film 14 are grown on the seed crystal film 12 by a flux method. As described in paragraph [0051], when the underlying layer 13 is produced by a flux method, the following conditions (1A) to (4A) are employed: (Emphasis added)


In condition (1A), the specification, ¶ [0053], discloses: (1A) The average growth temperature of the melt in the crucible is made high, so that the supersaturation degree is increased to inhibit the formation of nuclei 20 (Refer to FIG. 3(a)). 
“To inhibit the formation of nuclei 20” means no nuclei 20 exist, null and voided, on the surface of the seed layer 12 when the melt is applied on the seed layer 12. This means the melt is formed on the surface of the seed layer 12, without nuclei 20. 
¶ [0062], discloses: Under such conditions, a large number of crystal defects is present in the high carrier concentration regions.    
The “flux method” as described above is only accounted for the “high carrier concentration region”. 
However, the limitations as claimed in claim 1: “group 13 nitride crystal substrate comprising an underlying layer and a thick layer: … wherein said underlying layer comprises a low carrier concentration region and a high carrier concentration region both extending between said first main face and said second main face”.
According to the specification, the formation of nuclei 20 is inhibited by the high temperature of the melt in the crucible. Then the liquid phase material, melt, being applied on the surface of the seed layer 12 only grow one, single, kind of “carrier concentration region”, again, according to the disclosure “a high carrier concentration region, with a large number of crystal defects” is formed.

One having ordinary skill in the art should be able to replicate the claimed invention based on the material being disclosed in the disclosure, without undue experimentation. However, this is not the case.

Appellant, page 5, states: Thus, carrier and dopants contained in the melt are incorporated in the upwardly grown pillar-shaped regions to form the respective high carrier concentration region 4.
Appellant also state: According to this process, the distance of the nuclei 20 is relatively large. Thus, spaces are left between the adjacent fast- and upwardly-growing high carrier concentrations, since substantial amounts of them are already consumed in growing the vertically growing pillar-shape high carrier concentration regions.
As has discussed above, the high temperature of the melt inhibit the formation of the nuclei 20. Without the nuclei 20, there are no spaces. Therefore, the same or a single carrier concentration region is formed. 
Assuming the nuclei 20 are formed, which is contrary to the specification, the melt material of the liquid phase, flux method, is applied to the surface of the seed layer 12. This melt material should have a carrier concentration. A melt material having same carrier concentration is placed on a nuclei 20 and in the spaces should inherently grow the underlying layer with the same carrier concentration and the same defects, since the growth conditions as disclosed, do not favor one region over the other region, while the same melt material with the same carrier concentration is used. 

Since the enablement rejection does not applied to the thick layer 14, the argument regarding the thick layer is moot.
Though out the disclosure, there is not a single evidence directly or indirectly support the flux method fully or remotely capable of growing the underlying layer 13 having a low carrier concentration and a high carrier concentration, with the respective defect densities, as claimed.
In the absent of such evidence(s), the rejection of all claims for failing to comply with enablement requirement is proper.
For the above reasons, it is believed that the rejections should be sustained.

Respectfully submitted,
/ANH D MAI/Primary Examiner, Art Unit 2829                                                                                                                                                                                                        
Conferees:
/SUE A PURVIS/Supervisory Patent Examiner, Art Unit 2829 

/DAVID S MARTIN/RQAS, OPQA                                                                                                                                                                                                                                                                                                                                                                                                               
{
Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.